Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 1 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 2 of 24




                               /s/ Ricardo A Rodriguez
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 3 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 4 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 5 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 6 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 7 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 8 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 9 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 10 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 11 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 12 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 13 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 14 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 15 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 16 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 17 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 18 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 19 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 20 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 21 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 22 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 23 of 24
Case 18-19175-RAM   Doc 46   Filed 11/11/19   Page 24 of 24
